Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 25, 27, 30, 31, 32, 34, 39, 41, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24, 25, 27, 30, 31, 32, 34, 39, 41, 42 each recite a broad recitation of a range followed by the recitation of “preferably” or “in particular” such that it is unclear which range or value is required by the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22, 23, 26, 28, 29, 30, 31, 33, 35, 37, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CA-2960464-A1, hereinafter CA’464.
Regarding claim 22, CA’464 discloses a drilling tool (See Figure 28) for producing a bore with a cylindrical inner wall, wherein: a) the drilling tool is rotatable in a rotary movement with a predetermined rotational direction (VD) about a tool axis (A) extending through the drilling tool and at the same time is movable in an axial forward movement (VB) in a forward direction axially to the tool axis; b) the drilling tool comprises at least one drilling area arranged in a forwardly located region of the drilling tool at a forward or free end, but preferably not having a thread forming region; c) the drilling area has a number n of drilling edges which are arranged offset to each other in the rotational direction, where n is a natural number with n > 1; (Note: there are two cutting edges) d) at least one chip divider 18 is arranged on at least one or each of the n drill cutting edges, which chip divider forms an interruption of the respective drill cutting edge (See Figure 28).  
Regarding claim 23, CA’464 discloses wherein: the drilling area has a number n > 2, i.e. at least two, drill cutting edges (See Figure28) which are arranged offset to each other in the rotational direction, in particular with equal pitch by a pitch angle of 360°/n or also with unequal pitch with different pitch angles (See Figure 28).  
Regarding claim 26, CA’464 discloses wherein: the radial distances of the chip dividers from the tool axis (A) are different at least two of the n drill cutting edges in such a way that: in a rotational projection in the predetermined rotational direction about the tool axis, a chip divider 18 on a first drill cutting edge is followed by a cutting edge region of a subsequent second drill cutting edge (See Figure 28), and/or that the radial distance of the chip divider at one of the two drill cutting edges at its innermost point closest to the tool axis is greater than the radial distance of the chip divider at the other of the two drill cutting edges at its outermost point furthest away from the tool axis (See Figure 28).  
Regarding claim 28, CA’464 discloses wherein at least one or each chip divider 18 is formed as a chip divider groove which forms an interruption at the respective drill cutting edge (See Figure 28).  
Regarding claim 29, CA’464 discloses wherein at least one or each chip divider groove 28 of the respective chip divider has a substantially linear course or a sequence of at least two or three linear sections inclined relative to one another, in particular inclined inwards towards the tool axis (See Figure 27A); and the linear extension of the chip divider groove 18,38 or its sections run in particular in each case tangentially to a circle around the tool axis (See Figure 27B).
Regarding claim 30, CA’464 discloses wherein: at least one or each chip divider 18 groove has a cross-section in the form of a trapezoid (See Figure 28); and the trapezoid preferably opens in the forward direction or towards the drill cutting edge, in particular with an opening angle of between 45 and 90 degrees preferably at least approximately 60 (See Figure 27A).  
Regarding claim 31, CA’464 discloses wherein at least one or each chip divider groove 18 of the respective chip divider extends from the respective drill cutting edge into an adjacent free surface and optionally further free surface(s); and in particular a length of the extension of the chip divider groove 18 is adjustable by the free angle or the position of the free surface(s) (See Figure 28).  
Regarding claim 33, CA’464 discloses at least one and preferably at least two chip removal grooves 2 which: start in the drilling area and/or whose axial length is greater than the maximum penetration depth of the drilling tool wherein the chip removal grooves 2 can extend at any time into an area above or outside the workpiece surface and remove the chips from the bore (See Figure 27a).  
Regarding claim 35, CA’464 discloses wherein at least one or each chip divider grooves 18 extends to an outlet for coolant 14 and/or lubricant, the outlet preferably being connected to a channel extending in an associated web (See Figure 27a).  
Regarding claim 37, CA’464 discloses a guide area (See Figure 27a), in particular axially offset from the drilling area, on its outer circumference; wherein the guide area: has a diameter which corresponds to the outer diameter (dl) of the drilling area (See Figure 28)
Regarding claim 40, CA’464 discloses a method for producing a bore with a cylindrical inner wall without thread, comprising: a) using a drilling tool for producing a bore with a cylindrical inner wall, wherein the drilling tool is rotatable in a rotary movement with a predetermined rotational direction (VD) about a tool axis (A) extending through the drilling tool and at the same time is movable in an axial forward movement (VB) in a forward direction axially to the tool axis, wherein the drilling tool comprises at least one drilling area arranged in a forwardly located region of the drilling tool at a forward or free end (See Figure 27a), but preferably not having a thread forming region, wherein the drilling area has a number n of drilling edges which are arranged offset to each other in the rotational direction, where n is a natural number with n > 1, wherein at least one chip divider 38 is arranged on at least one or each of the n drill cutting edges (See Figure 27a), which chip divider forms an interruption of the respective drill cutting edge; b) rotating the drilling tool, when producing the bore, in a forward rotational movement in a predetermined forward rotational direction (VD) about the tool axis (A) running through the drilling tool and at the same time is moved in an axial forward movement (VB) in a forward direction axially to the tool axis; c) moving the drilling tool out of the produced bore in an axial backward direction opposite to the forward direction while continuing to rotate the drilling tool in the forward rotational direction (VD) (Note: the drill of CA’464 is fully capable of performing the function of drilling as described above).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 25, 27, 32, 34, 36, 39, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA-2960464-A1, hereinafter CA’464.
Regarding claim 24, CA’464 discloses the drilling tool of claim 23 as set forth above.  CA’464 further discloses wherein each chip divider 18,38 has an axial depth (See Figures 27a and 28). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the axial depth of each chip divider measured in the axial direction of the tool axis from the associated cutting edge to be in the range of 0.5 times to 1.1 times the axial feed of the associated cutting edge relative to the immediately preceding cutting edge in the rotational direction since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the axial depth in order to provide appropriate chip formation during operation.
Regarding claim 25, CA’464 discloses the drilling tool of claim 22 as set forth above.  CA’464 further discloses wherein each chip divider 18,38 has an axial depth (See Figures 27a and 28). It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the axial depth of each chip divider to be selected from a range of 0.5/n to 1.1/n, preferably at least approximately 1/n, multiplied by the axial feed of the drilling tool per revolution since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the axial depth in order to provide appropriate chip formation during operation.
Regarding claim 27, CA’464 discloses the drilling tool of claim 22 as set forth above.  CA’464 further discloses wherein each chip divider has a radial width (See Figures 27 and 28).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the radial width of a chip divider to be in a range of 0.05 times to 0.25 times the diameter (dl) of the boring area since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the axial depth in order to provide appropriate chip formation during operation.
Regarding claim 32, CA’464 discloses the drilling tool of claim 22 as set forth above.  CA’464 further discloses wherein each drill cutting edge is arranged and/or formed on an associated web (See Figure 28).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify CA’464 such that the free angle of the free surface is selected in a radially outer range of between 3 to 15 or between 50 to 15, in particular 6 or 10, and preferably increases radially inwards, in particular to a value of at most 4; and/or Page 4 of 9the free surface is in particular in the form of a conical surface or is produced with a conical surface grinding or is flat since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the axial depth in order to provide appropriate chip formation during operation.
Regarding claim 34, CA’464 discloses the drilling tool of claim 32 as set forth above.  CA’464 further discloses wherein: one of the webs runs between each two chip removal grooves 2; and the chip removal grooves run twisted about the tool axis, in particular at a constant twist angle (See Figure 27a).
Regarding claim 36, CA’464 discloses the drilling tool of claim 22 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the diameter of the drilling area in relation to the tool axis to be at most 10 mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the diameter based on the diameter of the hole to be drilled.
Regarding claim 39, CA’464 discloses the drilling tool of claim 22 as set forth above.  CA’464 further discloses wherein a corner break 23 is provided on the outer areas of the drill cutting edges (See Figure 27a).  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the corner break angle of the corner break to be in the range of 0-60 degrees since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, one of ordinary skill in the art would modify the break angle depending on the material being machined.
Regarding claim 41, CA’464 discloses the drilling tool of claim 40 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to set the axial drilling feed of the forward movement of the drilling tool per revolution of at least 9% of the diameter since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 42, CA’464 discloses the drilling tool of claim 40 as set forth above.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use a rotation speed in the range between 10000 to 20000 since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over CA-2960464-A1, hereinafter CA’464, in view of Rogalla (US 20150314378).
Regarding claim 38, CA’464 discloses the drilling tool of claim 37 as set forth above.  CA’464 does not disclose wherein the guide area has at least one lubrication groove running in the circumferential direction that runs along a helix.  Rogalla discloses a drill having lubrication grooves 14 formed on a guide area that run along a helix (See Figure 1)  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify CA’464, in view of Rogalla, such that the guide area has at least one lubrication groove running in the circumferential direction that runs along a helix in order to lubricate the drilling tool during operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681. The examiner can normally be reached Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722